NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After final amendment, received on 7 February 2022, has been entered into record.  In this amendment, claims 1, 4-6, 13, and 19 have been amended, claims 7 and 14 have been canceled, and claims 21-23 have been added.

Claims 1, 2, 4-6, 8-13, and 15-23 are presented for examination.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Crandall (57,776) on 17 February 2022.

The application has been amended as follows: 

In claim 1, lines 11-14: 
most popular websites for targeting by phishing attackers, wherein n>1, and determine from the rough analysis that the URL potentially is for a phishing website; and”
In claim 13, lines 8-12:
“perform an initial analysis of the URL, the initial analysis comprising comparing a web page at the URL to a plurality of n most popular websites for targeting by phishing attackers, wherein n>1, and determine from the initial analysis that the URL potentially is for a phishing website; and”
In claim 19, lines 9-15:
“subjecting a URL of the batch to an initial analysis, the initial analysis comprising comparing a web page at the URL to a plurality of n most popular websites for targeting by phishing attackers, wherein n>1, and determining from the initial analysis that the URL potentially is for a phishing website; and”

Response to Arguments
Applicant’s arguments, filed 7 February 2022, with respect to the specification have been fully considered and are persuasive.  The objection of 6 December 2021 has been withdrawn. 
Applicant’s arguments, filed 7 February 2022, with respect to claims 1, 2, 4-6, 8-13, and 15-23  have been fully considered and are persuasive.  The rejection of 6 December 2021 has been withdrawn. 

Reasons for Allowance
Claims 1, 2, 4-6, 8-13, and 15-23 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 16 June 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 7 
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guo et al. (US 2018/0054737 A1) discloses a system and method for wireless network security.
Hwang et al. (US 2007/0245422 A1) discloses a system and method for phishing-prevention through analysis of internet website to be accessed.
Yang et al. (WO 2007/007988 A2) discloses a system and method for anti-phishing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH SU/Primary Examiner, Art Unit 2431